ORIGINAL
       Jfn tbe Wniteb $>tates (!Court of jfeberal (!Claims
                                       No. 15-1416C
                                  (Filed August 19, 2016)
                                 NOT FOR PUBLICATION

***************** ** *****
                                        *
DAVID MERRILL,                          *
                                        *
                                        *                                  FILED
                    Plaintiff,          *                                AUG 19 2016
                                        *
             v.                         *                                U.S. COURT OF
                                                                        FEDERAL CLAIMS
                                        *
THE UNITED STATES,                      *
                                        *
                    Defendant.          *
                                        *
***** *******************

                                        ORDER

        On November 23, 2015, plaintiff David Merrill filed a 110 page complaint. In
it, Mr. Merrill claimed that "the United States [is] liable to Pay Me, David Merrill
damages and settle bills in lawful money accrued by pretend and actual judicial
officers in Colorado." Compl. at 11. Mister Merrill alleged that Judges Prudek and
Gilbert, two Colorado State Court judges, have falsified their oaths of office and
failed to satisfying their bonding requirements. Id. at 15. Relief is sought based on
some sort of agency relationship theory and specifically based on "malfeasance by
the United States as principal for allowing corruption to decay the judiciary here in
Colorado." Id. at 22. As relief, he sought payment of Judge Prudek's "acting fees
bill for $2,000,000.00" and relief from a contempt of court proceeding. Id. at 30.
Plaintiff requested: "[t]he United States should take immediate action to correct the
bonding process in the State of Colorado starting by awarding me $22,087,239.11
and the two Letters Testamentary as requested." Id.

       The government moved to dismiss plaintiff's complaint under Rules 12(b)(l)
and 12(b)(6) of the Rules of the United States Court of Federal Claims (RCFC)
because, respectively, this Court lacks subject-matter jurisdiction and plaintiff
failed to state a claim upon which relief could be granted. Def.'s Mot. at 1. While a
prose plaintiff's filings are to be liberally construed, see Erickson v. Pardus, 551
U.S. 89, 94 (2007), defendant is correct that plaintiff has failed to state a claim
within this court's jurisdiction.



                                                       USPS TRACKING#   9114 9999 443135481335 96
                                                       & CUSTOMER        For Tracking or inquiri~s go to USPS.com
                                                       RECEIPT           orca!l 1-800-222-1811 .
       "It is well settled that the United States is the only proper defendant in the
Court of Federal Claims." Jiron v. United States, 118 Fed. Cl. 190, 198-99 (2014)
(citing Kurt v. United States, 103 Fed. Cl. 384, 386 (2012). Plaintiff's theory seems
to be that the State of Colorado is an agent of the United States and thus is
responsible and ultimately liable for Colorado's allegedly improper judicial bonding
process. Compl. at 12, 30. Colorado is, however, a separate sovereign and is not an
agent of the United States. Heath v. Alabama, 474 U.S. 82, 89 (1985). The United
States does not have an agency relationship with the state of Colorado or the
Colorado judiciary. Thus, plaintiff has failed to state a claim against the United
States or federal officials that would fall within this Court's jurisdiction.

       To the extent then that one can construe plaintiff's complaint as requesting
review of the decisions of Judges Prudek and Gilbert regarding Colorado Case No.
2015CV31641 and the alleged "CASTLE CHURCH- For the Redemption of the
Office Bishop," the Court lacks jurisdiction. See Joshua v. United States, 17 F.3d
378, 380 (Fed. Cir. 1994). The Court lacks jurisdiction over plaintiff's tort actions.
28 U.S.C. § 1491(a)(l). Additionally, in his complaint, plaintiff has failed to plead
the elements of a contract with the federal government, such as offer, acceptance, or
consideration. See Total Med. Mgmt., Inc. v. United States, 104 F.3d 1314, 1319
(Fed. Cir. 1997).

      The government's motion to dismiss this case is accordingly GRANTED,
under RCFC 12(b)(l), for failure to state a claim within this court's jurisdiction.
The Clerk shall close the case.


IT IS SO ORDERED.




                                         -2-